Claimant is a typist. Her last employment before filing for unemployment insurance benefits was as a statistical typist, for which she received $1.75 an hour, with hours from 10:00 a.m. to 4:00 p.m., five days a week. She was referred for work as a clerk-typist at $1.50 an hour with hours from 10:00 a.m. to 3:00 p.m. This was refused by claimant because it is her claim that the wages, hours and conditions offered are substantially less favorable than those prevailing for similar work in the locality, and that the position is not one for which she is fitted by training and experience. She was held to be a part-time typist because she could work only certain hours. She is married and has duties at home. Claimant did not work for some 20 years prior to 1955. Claimant was held disqualified because her refusal of employment was without good cause. The statutory test of disqualification is the refusal of employment for which the claimant is reasonably fitted by training and experience. The full utilization of skills is desirable but this is not the effective test under section 593 of the Labor Law. There was a finding here, on substantial evidence, that claimant was reasonably fitted for the work offered by training and experience and that the wage offered was not *933substantially below the prevailing rate, even for a statistical typist. Decision of the appeal board affirmed, without costs. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.